In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00128-CR
     ___________________________

  EX PARTE GREGORY LYNN ALLEN


  On Appeal from the 372nd District Court
            Tarrant County, Texas
Trial Court No. C-D372-W011815-1589063-A


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      On January 27, 2020, the trial court sentenced Appellant Gregory Lynn Allen

to twelve years’ confinement for robbery causing bodily injury. See Tex. Penal Code

Ann. § 29.02. No motion for new trial was filed, so Allen’s notice of appeal was due

February 26, 2020, but was not filed until June 16, 2022. See Tex. R. App. P. 26.2(a)(1).

From Allen’s notice of appeal and other documents filed with it, we see that he filed

an Article 11.07 application for a post-conviction writ of habeas corpus and that he

may attempt to appeal the trial court’s order recommending its denial. See Tex. Code

Crim. Proc. Ann. art. 11.07. But we have no jurisdiction over post-conviction

applications under Article 11.07 of the Code of Criminal Procedure. See id.; Ater v.

Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding)

(stating that the Texas Court of Criminal Appeals is the “only court with jurisdiction

in final post-conviction felony proceedings”); Leyhe v. State, No. 02-20-00154-CR,

2021 WL 126369, at *1 (Tex. App.—Fort Worth Jan. 14, 2021, no pet.) (mem. op.)

(“We do not have jurisdiction over matters related to post[-]conviction relief from an

otherwise final felony conviction.”).

      On June 24, 2022, and September 1, 2022, we notified Allen of our concern

that we lack jurisdiction over his appeal and stated that unless he filed a response

showing grounds for continuing the appeal, we would dismiss it. See Tex. R. App. P.

44.3. We received no response from Allen.



                                           2
      If Allen intends this as an appeal from his conviction, we do not have

jurisdiction over it because Allen’s notice of appeal was not timely. See Tex. R. App. P.

25.2(b), 26.2(a)(1) (stating that a defendant has thirty days after the imposition of a

sentence to file a notice of appeal), 43.2(f); Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993)

(discussing the rule of appellate procedure that preceded Rule 26.2, which likewise

required the filing of a notice of appeal within thirty days after the imposition of a

sentence, and dismissing an untimely appeal for want of jurisdiction). Because a timely

notice of appeal is an essential component of our jurisdiction, we dismiss the appeal.

See Tex. R. App. P. 25.2(b), 26.2(a)(1), 43.2(f). If Allen is intending to appeal from the

trial court’s order recommending denial of post-conviction habeas relief, we do not

have jurisdiction over such an appeal.1 See Tex. Code Crim. Proc. Ann. art. 11.07;

Ater, 802 S.W.2d at 243; Leyhe, 2021 WL 126369, at *1. We therefore dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 15, 2022




      1
       On November 25, 2020, the Texas Court of Criminal Appeals denied Allen’s
application without written order.

                                            3